DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “According to one embodiment…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest to “ calculate a first index value indicating a temporal change of an MR signal value caused by the contrast agent, the first index value being standardized by conversion from the 15examination-time imaging condition to the standard imaging condition based on the first dynamic MR images, the examination-time imaging condition, and the standard imaging condition” in combination with the other limitations set forth in claim 1.
Regarding independent claim 13, the prior art does not teach and/or suggest “calculating a first index value indicating a temporal change of an MR signal value caused by the contrast agent, the first index value being standardized by conversion from the examination-time imaging condition to the standard imaging 25condition based on the multiple-time MR images, the examination-time imaging condition, and the standard imaging condition” in combination with the other limitations set forth in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bernat, et al. (US 2021/0042915) teaches detecting an image stream based on temporal changes caused by a contrast agent.
Matsumoto, et al. (US 2019/0180440) teaches to standardize a plurality of dynamic images that have a temporal change due to a contrast agent.
Kabasawa Hiroyuki (JP 2010-269127) teaches a parameter value related to the temporal change in the contrast agent time curve and creates a parameter map.
Miyazaki Mitsu, et al. (JP 2010-201154) teaches an index value indicating the temporal change due to a contrast agent.
Kabasawa (US 2010/0113914) teaches an index value based on a temporal change caused by a contrast agent.
This application is in condition for allowance except for the following formal matters: 
Objection to Specification (i.e., Abstract).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 18, 2022